DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0023868 to Worrell et al.
U.S. Patent Application Publication 2013/0023868 to Worrell et al. discloses a surgical instrument 100 comprising a handle housing 120 defining a cavity therein; an elongated shaft portion 130 configured to extend distally relative to the handle housing; a surgical end effector 140 configured to be coupled to a distal end portion of the shaft portion and configured to articulate relative to the shaft portion, via articulation section 136; a fire shaft 138 having a proximal end portion configured to be drivingly coupled to a driver 124, 125 (trigger and yoke), and a distal end portion configured to be operably coupled to a driven element 146 of the surgical end effector 140; an articulation screw 183, 184 operably coupled to the surgical end effector; an axially retained articulation nut (inner portion of 128) integrally formed with knob 128 disposed about and operably coupled to the articulation screw 183, 184 (Note: Fig. 17A), wherein the articulation screw including an interior passageway, as broadly claimed, receiving the screw via threads (Note: Fig. 14) and configured to translate in response to a rotation of the articulation nut/knob 128, whereby the articulation screw articulates the surgical end effector between a parallel orientation relative to the shaft portion and a non-parallel orientation relative to the shaft portion (Note: paragraphs [0069], [0070], [0078] and [0079]), wherein the articulation screw and nut are generally tubular and disposed about fire shaft 138, and an articulation link 160, 170 fixed to the screw 183, 184, wherein the instrument may include a motor driven by circuitry (printed circuit board) and a button 26 on the handle housing 120 for actuating the instrument (Note: paragraphs [0045], [0069] and [0130]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0023868 to Worrell et al.
U.S. Patent Application Publication 2013/0023868 to Worrell et al. lacks disclosure that the articulation link 160, 170 has a laterally extending pin at an end thereof for coupling to the screw, as well as the end effector actuated via a fire nut cooperating with a firing screw.  However, applicant is given Official Notice that to connect articulation links to driving members via laterally extending pins, as well as to provide an end effector with a firing nut cooperating with a firing screw for actuating end effector operation is well known in the surgical stapling art.  Therefore, in view of such Notice, it would have been obvious to one skilled in the art to provide the instrument of U.S. Patent Application Publication 2013/0023868 to Worrell et al. with pins at the end of the articulation links as claimed as well as to drive the end effector components via a cooperating nut and threaded shaft arrangement since to do so provides no new and unexpected results, and is within the scope of the artisan concerned with consolidating the instrument components, and the operation thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731